Citation Nr: 0812494	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the RO that, 
in pertinent part, denied service connection for bilateral 
hearing loss, tinnitus, hypertension, right and left knee 
disabilities, and right and left ankle disabilities.  The 
veteran filed a timely appeal of these determinations to the 
Board.  

In July 2007, the veteran, accompanied by his representative, 
testified before the undersigned Acting Veterans Law Judge at 
the local regional office.  At the hearing, the record was 
held open for 30 days in order to allow the veteran time to 
submit additional records.  Additional evidence was submitted 
after the hearing, without an accompanying waiver of RO 
consideration.

Additionally, the veteran indicated, during his testimony 
before the Board, that he wished to open a claim for a higher 
evaluation for his service-connected left vocal cord 
stripping, claimed as throat nodule.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In this case, the Board observes that, following the RO's 
issuance of the December 2006 Statement of the Case, the 
veteran submitted additional evidence pertinent to his 
claims.  This new evidence was not accompanied by a waiver of 
RO consideration, and a Supplemental Statement of the Case 
(SSOC) has not been issued since that time.  In such a 
situation, the law requires that the RO initially consider 
the evidence, re-adjudicate the claim, and issue an 
appropriate SSOC.  38 C.F.R. § 19.31, 19.37 (2007).  

Next, the Board notes that the veteran testified before the 
Board in July 2007 that he was exposed to acoustic trauma in 
service.  Specifically, the veteran indicated that he was 
exposed to loud alarm noises in connection with his work with 
Satcom satellites in service.  He also indicated that he was 
exposed to noise in service on the rifle range and also as 
part of his job working with cryptographic communication 
machines, to include alarms in conjunction with changing over 
key cards.  The veteran also stated that he had been 
prescribed hearing aids and also indicated that he had 
tinnitus that was made more noticeable by the hearing aids.  

The veteran's medical records indicate that the veteran 
currently has moderate, low frequency sensorineural hearing 
loss improving to borderline normal from 3000 to 6000 Hz.  
Speech discrimination was indicated to be 72% and 100%.   A 
June 2005 treatment note indicates that hearing aids were 
deferred until further diagnostic testing, and indicated that 
the veteran's low frequency audiometric configuration is not 
typically associated with noise exposure and that hearing 
aids are difficult to fit successfully.  This note also 
indicated, however, that the veteran evidenced a significant 
functional impairment in communication during activities of 
daily living and that the effects of hearing impairment 
necessitate hearing aids to permit active participation in 
medical treatment.  The veteran's VA treatment notes also 
indicate a diagnosis of tinnitus.  The veteran has not been 
afforded a VA examination to determine whether he has hearing 
loss or tinnitus as the result of his active duty service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The determination of whether a veteran has a ratable hearing 
loss is governed by 
38 C.F.R. § 3.385 (2007), which states that hearing loss will 
be considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met; a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The evidence of record indicates that the veteran may have 
been exposed to acoustic trauma in service by virtue of his 
duties.  However, no actual audiometric testing results have 
been provided by VA and no clinical opinion rendered as to 
whether there is current hearing loss or tinnitus that is 
etiologically linked to the veteran's in-service noise 
exposure.

In addition, the veteran contends that he suffers from 
hypertension that was incurred or aggravated by service.  
Here, the Board notes that the veteran has numerous blood 
pressure readings in service that range from 104/64 in April 
1975 to essentially normal on numerous occasions to 150/100 
in May 1985.  The veteran also indicated in his testimony 
before the Board that he had hypertension upon service entry 
and that he was prescribed Drixoral throughout service for a 
sinus condition.  He indicated that this drug may have 
aggravated his hypertension.  The veteran, however, has not 
been afforded a VA examination in connection with his claim, 
to determine whether his hypertension began in service or 
pre-existed service, or to determine whether his in-service 
prescriptions for Drixoral aggravated any pre-existing 
hypertension.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  In 
addition, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).  When determining whether a defect, condition or 
disorder is "noted" at the time of the examination, 
acceptance or enrollment, the Court has held that a reported 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1995).  In Miller v. West, 11 Vet. App. 345 (1998), the 
Court further found that "[a] bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Id. at 348; see also Gahman v. 
West, 13 Vet. App. 148, 151 (1999) (en banc).

In light of the foregoing, the Board concludes that the 
veteran should be afforded a VA examination in order to 
determine whether the veteran has hypertension that had its 
onset in service or within one year of service, or whether 
any pre-existing hypertension was aggravated by the veteran's 
service, to include prescription Drixoral.

Additionally, the veteran testified before the Board that he 
injured his knees and ankles in service.  Specifically, the 
veteran indicated that he was part of the Army volleyball 
team from approximately 1982 to 1987 and that as a result of 
competition he sustained sprains to his knees and ankles that 
have resulted in current disabilities.  The veteran's service 
medical records indicate that the veteran twisted his left 
ankle in March 1984.  An x-ray revealed a small chip fracture 
lateral aspect distal tibia.  The veteran was placed in a 
cast for several weeks.  An August 1982 treatment note also 
indicates that the veteran sprained his right ankle playing 
volleyball.  An April 1982 note indicates right knee pain 
after a fall, and a July 1983 note also indicates right knee 
pain of several weeks.  After service, the veteran's 
treatment records indicate sudden onset pain in the left knee 
in November 2003 (no fracture), and a left knee sprain in 
November 2006.  Treatment records also indicate a diagnosis 
of pes planus with orthopedic shoes.  The veteran also 
testified that he had a diagnosis of degenerative arthritis 
and indicated that he was being treated for orthopedic 
problems related to his knees and ankles.

Based on the foregoing, the Board finds that, upon remand, 
the veteran should be afforded a VA examination to determine 
whether the veteran has bilateral knee and ankle disabilities 
that are related to his service.  Pursuant to the VCAA, such 
an examination is warranted to adjudicate the veteran's 
claims.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.307, 3.309 (2007).  

Prior to affording the veteran VA examinations in connection 
with his claims, the veteran should be afforded an 
opportunity to submit any additional medical records relevant 
to his claims.  This should include any additional records of 
the Columbus VA Outpatient Clinic (VAOPC) dated since July 
2007.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for hearing 
loss, tinnitus, hypertension, and 
bilateral ankle and knee disabilities 
since service.  This should include 
treatment records from the Columbus VAOPC 
dated since July 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss and tinnitus 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain the 
results of puretone testing in decibels 
from 500 to 4000 Hertz in both ears.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that that any documented 
hearing loss and tinnitus is related to 
any acoustic trauma the veteran may have 
experienced in service, as opposed to 
some other cause or causes.  The term, 
"as likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for all conclusions reached.  
If this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any hypertension found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Has the veteran developed 
hypertension?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has hypertension, did such 
disorder have its onset during his 
period of active service or within one 
year of service, or was hypertension 
caused by any incident that occurred 
during such active service?

(c).  Did hypertension clearly and 
unmistakably exist prior to the 
veteran's period of active duty?  If 
so, state (if possible) the 
approximate date of onset of such 
disorder.

(d)  If hypertension preexisted the 
veteran's period of active duty, did 
that disorder clearly and unmistakably 
not increase in disability during such 
period of active duty beyond natural 
progression?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  
In this regard, the examiner is asked 
to comment on the affect, if any, of 
Drixoral prescribed to the veteran 
during service.

(e).  If the examiner finds that 
hypertension did not exist prior to 
the veteran's period of active duty, 
is it at least as likely as not (e.g., 
a 50 percent or greater likelihood) 
that such a disorder had its onset 
during service or within one year of 
service, or was it caused by any 
incident that occurred during service?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has bilateral knee 
and ankle disabilities, and if so, 
whether such disabilities are related to 
or had their onset during service, or 
within one year of service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any knee and ankle disabilities found to 
be present.  If the examiner diagnoses 
the veteran as having any knee and ankle 
disabilities, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran's 
knee and ankle disabilities had their 
onset in service or within one year of 
service.  In this regard, the examiner 
should comment on the veteran's service 
medical records indicating left and right 
ankle injuries and right knee pain in 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
        
6.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

